Jenkins, Justice.
1. Under the Code, §§ 113-1801 to 113-1804, inclusive, when an executor, administrator, or trustee applies for leave to sell, or has obtained an order to sell any real estate as the property of the testator or intestate, “any person claiming such real estate may . . file in the court of ordinary an affidavit claiming said property;” and “the sale of the property advertised and claimed shall be postponed until after the termination of the claim case.” Irrespective of the merit or demerit of any right set up by the petitioner, on account of an interest in the property having been turned over to her as an heir at law subsequently to the rendition of the order to sell, a petition for injunction against a sale of the land under such an order would not lie, since she has a full and complete remedy at law, the availability of which she lias failed to negative by any allegation of fact. Beacham v. Nobles, 153 Ga. 718 (1-a) (113 S. E. 6); Hope v. Glass, 182 Ga. 514 (185 S. E. 803); Williams v. Smith, 148 Ga. 615 (97 S. E. 670); Douglas v. Jenkins, 146 Ga. 341 (91 S. E. 49, Ann. Cas. 1918C, 322); Teasley v. Bradley, 110 Ga. 497 (4), 505 (35 S. E. 782, 78 Am. St. R. 113); *488Grimmett v. Barnwell, 184 Ga. 461 (2) (192 S. E. 191, 116 A. L. R. 257), and cit.; Code, § 37-120.
No. 12890.
July 14, 1939.
Chcdmers Chapman, for plaintiff. I. W. Rountree, for defendants.
2. The seven-year dormancy statutes, relating to judgments rendered and executions issued at law for the collection of money, and relating to decrees in equity “for the payment of money” (Code, §§ 110-1001, 37-1211), have no reference to orders or judgments by the court of ordinary granting to administrators leave to sell property. See Fowler v. Bank of Americus, 114 Ga. 417 (40 S. E. 248); Butler v. James, 33 Ga. 148; Cain v. Farmer, 74 Ga. 38; Butt v. Maddox, 7 Ga. 495; Redding v. Anderson, 144 Ga. 100 (3) (86 S. E. 241); Fischer v. Fischer, 164 Ga. 81 (2, 3), 84 (137 S. E. 821).
3. Under the foregoing rulings, the court on demurrer properly dismissed the petition for injunction.

Judgment affirmed.


All the Justices concw.